Mr. Justice Fitch delivered the opinion of the court. 3. Municipal Court op Chicago, § 13*—when assignment of note must be averred. Assignee of a judgment note cannot recover thereon in his own name in the Municipal Court where the narr or statement of claim does not aver that the note was as; signed. 4. Municipal Court op Chicago, § 14*—burden of proving assignment of note sued on. Rule 23 of Municipal Court being an adoption of section 52 of the Practice Act, J. & A. If 8589, places the burden of proving a valid assignment of a promissory note upon the plaintiff when plaintiff’s title is denied by an affidavit of merits. 5. Appeal and error, § 1236*—when errors not waived by admissions in trial court. Fact counsel for plaintiff in error acquiesced in a statement made before the jury by counsel of defendant in error limiting the issues, held not to estop plaintiff in error from assigning error for failure of proof of other issues where such admission was not relied upon in the trial court.